DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 10/29/2020, with respect to the rejection(s) of claims 1-20 has been fully considered and the results as followings:

Claims 1-4 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin - US 2015/0088514 Al) in view of Lemay et al. (Lemay - US 2016/0260436 Al).
On pages 13-15 of Applicant’s remarks, Applicant argues that the combination of Typrin and Lemay fails to disclose the claimed invention because the claimed invention recites two separate communications paths. First, the intelligent personal assistant service can receive an audio stream based on communications between a first party and a second party. Then the intelligent personal assistant established one-or two-way communications with any of the first party or the second party in response to the first predetermined action wherein the one-or two-way communications is separate and distinct from the communications  that is occurring between the first party and second party and which is previously recited in the claimed.
separate and distinct from the communications occurring between the first party and second party is not recited in the claimed.
ii).Further, as discussed in the Non-Final rejection mailed on 08/05/2020, the rejection relied upon Typrin to disclose a computing device hosting a virtual assistant for performing tasks for one or both users during a voice communication between the users (Typrin: [0008]-[0009] and FIG. 1-4) wherein during the voice communication, the virtual assistant monitors a first predetermined action as a predefined utterance to fully join the voice communication to receive the audio from the voice communication, process the audio from the voice communication to identify a request in the voice communication, and provide a result of the request to any of the user during the voice communication (Typrin: [0008]-[0010], [0015]-[0016], [0020]-[0023], [0030]-[0031], and FIG. 1-4).
Thus, Typrin reads the limitations of “establish one-or two-way communications with any of the first party or the second party in response to the first predetermined action.”

On page 15, Applicant argues that claims 9 and 17 include these distinctive features and are thus patentable for the same reasons as claim 1. Therefore, Examiner maintains the rejections of claims 9 and 17 for the same reasons as claim 1.

Claims 5-6, 9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin - US 2015/0088514 Al) in view of Lemay et al. (Lemay - US 2016/0260436 Al) and further in view of Fritz et al. (Fritz - US 2018/0182380 Al).
On pages 15-16, Applicant argues for the same reasons as claim 1. Therefore, Examiner maintains the rejections of claims 5-6, 9, 11-13, and 16 for the same reasons as claim 1.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin - US 2015/0088514 Al) in view of Lemay et al. (Lemay - US 2016/0260436 Al) and Fritz et al. (Fritz - US 2018/0182380 Al) and further in view of Van Os et al. (Van Os - US 2014/0273979 Al).
On page 17, Applicant argues for the same reasons as claim 1. Therefore, Examiner maintains the rejections of claims 7-8 and 10 for the same reasons as claim 1.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin - US 2015/0088514 Al) in view of Lemay et al. (Lemay - US 2016/0260436 Al) and Fritz et al. (Fritz - US 2018/0182380 Al) and further in view of Jang et al. (Jang - US 2013/0024197 Al).
On page 17, Applicant argues for the same reasons as claim 1. Therefore, Examiner maintains the rejections of claims 14 for the same reasons as claim 1.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin - US 2015/0088514 Al) in view of Lemay et al. (Lemay - US 2016/0260436 Al) and Fritz et al. (Fritz - US 2018/0182380 Al) and further in view of Okamoto et al. (Okamoto - US 2014/0156279 Al).
On page 18, Applicant argues for the same reasons as claim 1. Therefore, Examiner maintains the rejections of claims 15 for the same reasons as claim 1.



Examiner Notes: in this rejection, Examiner interprets the limitation of “establish one-or two-way communications with any of the first party or the second party” as “providing one-or two-way audio between the user and an assistant service, and the user may interact with assistant service (15/884,294: [0048], [0053]-[0054], [0074], [0082], and FIG. 5)

New Rejection — Necessitated by Amendment Double Patenting Rejection
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over amended claims 26-48 of the copending application 15/884,294. The instant application was filed as a continuation application of the copending application 15/884,294. The amended claims of the 15/884,294 are drawn to methods/systems for providing an intelligent personal assistant service upon a determined request from an audio stream between a first party and a second party during a voice communication and provided a result of the determined request using one-or two way communications between the intelligent personal 

Claim
16/791,959
Claim
15/884,294
1
A cloud computing service for providing an intelligent personal assistant service, the cloud computing service, comprising:
26
A computing service for providing a server based intelligent personal assistant service comprising: 
1
at least compute and storage capabilities to service at least one cloud resource customer, wherein the compute and storage capabilities are configured to provide an intelligent personal assistant service to the at least one cloud resource customer, the intelligent personal assistant service being configured to:
26
the computing service, comprising: at least compute and storage capabilities to service at least one party, wherein the compute and storage capabilities are configured to provide the server based intelligent personal assistant service to the first and second party, the server based intelligent personal assistant service being configured to:
 
 
 
a VoIP service configured to:
1
operate in a monitoring state to actively monitor for a first predetermined action;
26
 
1
receive an audio stream based on communications between a first party and a second party;
26
receive a VoIP audio stream based on a call between a first party and a second party;
1
identify the first predetermined action from the audio stream; 
26
detect a predetermined wake word from the VoIP audio stream during the call;
1
establish one-or two-way communications with  any of the first party or the second party in response to the first predetermined action;
26
establish the one-or two-way communications with the at least one of the first or second party;
1
determine a request for the intelligent personal assistant service in the one-or two-way communications;
26
determine a request for the server based intelligent personal assistant service from the query;
1
generate a result by the intelligent personal assistant service, the result being responsive to the request;
26
generate a result by the server based intelligent personal assistant service, the result being responsive to the request; 
1
provide the result to any of the first party and the second party;
26
providing the result to at least one of the first or second party using a one-or two-way communications established by the server based intelligent personal assistant service; and the computing service, 
1
receive a second predetermined action from any of the first party and the second party; and
27
the VoIP service is configured to determine when the VoIP audio stream received an indicia that the VoIP call is over from at least one of the first or second party
1
return the intelligent personal assistant service to the monitoring state based on the second predetermined action.
 
 


However, the computing service in the copending application 15/884,294 does not perform the limitations of “return the intelligent personal assistant service to the monitoring state based on the second predetermined action.”
However, it has been known in the art of intelligent personal assistant, Lemay discloses the method steps of receive a second predetermined action from any of the first party and the second party (Lemay: [00275]-[0278], [0285], [0291]-0295], and FIG. 11-12: responsive to detecting user selection of cancel affordance 1108, device 1100 reports to the user that the virtual assistant session has ended by replacing virtual assistant indication 1106 with a non-virtual assistant user interface. In the illustrated example, device 1100 displays digital clock face 1110); and return the intelligent personal assistant service to the monitoring state based on the second predetermined action (Lemay: [00275]-[0278], [0285], [0291]-0295], and FIG. 11-12: even as device 1100 indicates to the user that the virtual assistant session has ended, its microphone continues to sample audio input for the user's spoken instructions for some time. In some embodiments, the on-going audio sampling occurs for a predetermined amount of time (e.g., eight seconds)).
15/884,294 and Lemay, it would have been obvious to implement in the in-call virtual assistant of 15/884,294 to include the limitations of receive a second predetermined action from any of the first party and the second party; and return the intelligent personal assistant service to the monitoring state based on the second predetermined action, as suggested by Lemay. The motivation for this is to implement a known alternative method for allowing users to control the intelligent virtual assistant. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Lemay et al. (Lemay – US 2016/0260436 A1).

As to claim 1, Typrin discloses a cloud computing service for providing an intelligent personal assistant service, the cloud computing service, comprising:
at least compute and storage capabilities to service at least one cloud resource customer (Typrin: [0020] and FIG. 1: Common expressions associated for these remote computing resources 108 include "on-demand computing", "software as a service (SaaS)", "platform computing", "network-accessible platform", "cloud services", "data centers", and so forth) , wherein the compute and storage capabilities are configured to provide an intelligent personal assistant service to the at least one cloud resource customer (Typrin: [0008]-[0010], [0015]-[0016], [0019]-[0020], and FIG. 1-4: After establishing the voice communication, or as part of establishing this communication, the techniques may join another computing device to the voice communication, namely a computing device that hosts a virtual assistant for performing tasks for one or both users. For instance, the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication), the intelligent personal assistant service being configured to:
operate in a monitoring state to actively monitor for a first predetermined action (Typrin: [0010], [0021], [0023], [0031], and FIG. 1-4: After joining the virtual assistant to a voice communication, one or both of the users on the voice communication may invoke the virtual assistant when the respective user desires the assistance of the virtual assistant. A user may invoke the assistant in a number of ways. For instance, a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command);
receive an audio stream based on communications between a first party and a second party (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: Techniques for providing virtual assistants to assist users during a voice communication between the users. For instance, a first user operating a device may establish a voice communication with respective devices of one or more additional users, such as with a device of a second user. For instance, the first user may utilize her device to place a telephone call to the device of the second user. A virtual assistant may also join the call and, upon invocation by a user on the call, may identify voice commands from the call and may perform corresponding tasks for the users in response);
identify the first predetermined action from the audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command); 
establish one-or two-way communications with any of the first party or the second party in response to the first predetermined action (Typrin: [0008]-[0010], [0015]-[0016], [0020]-[0023], [0030]-[0031], and FIG. 1-4: the invocation module 120 may seek to identify a predefined utterance spoken by one or both of the users and, upon identifying this predefined ;
determine a request for the intelligent personal assistant service in the one-or two-way communications (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication);
generate a result by the intelligent personal assistant service, the result being responsive to the request (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: The response module 126 then uses this identification to determine a geographical location at which to check the temperature (i.e., the location of the user 102(1)), checks the forecast for the following day at that location and, at 128(3), outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees");
provide the result to any of the first party and the second party (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: The response module 126 then uses this identification to determine a geographical location at which to check the temperature (i.e., the location of the user 102(1)), checks the forecast for the following day at that location and, at 128(3), outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees").

Typrin does not explicitly disclose the method steps of receive a second predetermined action from any of the first party and the second party; and return the intelligent personal assistant service to the monitoring state based on the second predetermined action.

However, it has been known in the art of intelligent personal assistant to implement the method steps of receive a second predetermined action from any of the first party and the second party; and return the intelligent personal assistant service to the monitoring state based on the second predetermined action,  as suggested by Lemay, which discloses the method steps of receive a second predetermined action from any of the first party and the second party (Lemay: [00275]-[0278], [0285], [0291]-0295], and FIG. 11-12: responsive to detecting user selection of cancel affordance 1108, device 1100 reports to the user that the virtual assistant session has ended by replacing virtual assistant indication 1106 with a non-virtual assistant user interface. In the illustrated example, device 1100 displays digital clock face 1110); and return the intelligent personal assistant service to the monitoring state based on the second predetermined action (Lemay: [00275]-[0278], [0285], [0291]-0295], and FIG. 11-12: even as device 1100 indicates to the user that the virtual assistant session has ended, its microphone continues to sample audio input for the user's spoken instructions for some time. In some embodiments, the on-going audio sampling occurs for a predetermined amount of time (e.g., eight seconds)).
Therefore, in view of teachings by Typrin and Lemay, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the in-call virtual assistant of Typrin to include the method steps of the method steps of receive a second predetermined action from any of the first party and the second party; and return the intelligent personal assistant service to the monitoring state based on the second predetermined action,  as suggested by Lemay. The motivation for this is to implement a known alternative method for allowing users to control the intelligent virtual assistant. 

As to claim 2, Typrin and Lemay disclose the limitations of claim 1 further comprising the cloud computing service according to claim 1, wherein the audio stream is obtained from a voice call between a called party and a calling party (Typrin: [0008]-[0010], [0015]-[0016], [0019], and FIG. 1-4: After establishing the voice communication, or as part of establishing this communication, the techniques may join another computing device to the voice communication, namely a computing device that hosts a virtual assistant for performing tasks for one or both users. For instance, the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication).

As to claim 3, Typrin and Lemay disclose the limitations of claim 1 further comprising the cloud computing service according to claim 1, wherein the intelligent personal assistant service is configured to determine when the audio stream has terminated (Lemay: [00275]-[0278], [0285], [0291]-[0295], [0355] and FIG. 11-12: responsive to the instruction to cease sampling of audio input, the device provides an output acknowledgement. The acknowledgement reports to the user that the virtual assistant has been canceled, for example. In some .

As to claim 4, Typrin and Lemay disclose the limitations of claim 1 further comprising the cloud computing service according to claim 1, wherein the first predetermined action and the second predetermined action (Typrin: [0010], [0021], [0023], [0031], and FIG. 1-4 and Lemay: [00275]-[0278], [0285], [0291]-[0295], [0355] and FIG. 11-12: responsive to the instruction to cease sampling of audio input, the device provides an output acknowledgement. The acknowledgement reports to the user that the virtual assistant has been canceled, for example. In some embodiments, the acknowledgement involves one or more of a haptic, audio, and visual output. In some embodiments, the acknowledgement involves turning the display off; it would has been obvious to implement one of known method for providing a trigger input as a wake word, a key sequence, or a combination thereof) comprise any of a wake word, a key sequence, or a combination thereof (Typrin: [0010], [0021], [0023], [0031], and FIG. 1-4: After joining the virtual assistant to a voice communication, one or both of the users on the voice communication may invoke the virtual assistant when the respective user desires the assistance of the virtual assistant. A user may invoke the assistant in a number of ways. For instance, a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command).

As to claim 17, Typrin and Lemay discloses all the system limitations as claimed that mirrors the method steps in claim 1; thus, claim 17 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method, comprising:
operating in a monitoring state to actively monitor for a first predetermined action (Typrin: [0010], [0021], [0023], [0031], and FIG. 1-4: After joining the virtual assistant to a voice communication, one or both of the users on the voice communication may invoke the virtual assistant when the respective user desires the assistance of the virtual assistant. A user may invoke the assistant in a number of ways. For instance, a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command);
receiving an audio stream based on communications between a first party and a second party (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: Techniques for providing virtual assistants to assist users during a voice communication between the users. For instance, a first user operating a device may establish a voice communication with respective devices of one or more additional users, such as with a device of a second user. For instance, the first user may utilize her device to place a telephone call to the device of the second user. A virtual assistant may also join the call and, upon invocation by a user on the call, may identify voice commands from the call and may perform corresponding tasks for the users in response);
identifying the first predetermined action from the audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command);
establishing one-or two-way communications with any of the first party or the second party in response to the first predetermined action (Typrin: [0008]-[0010], [0015]-[0016], [0020]-[0023], [0030]-[0031], and FIG. 1-4: the invocation module 120 may seek to identify a predefined utterance spoken by one or both of the users and, upon identifying this predefined utterance, may invoke the speech-recognition engine 122. In other examples, the invocation module 120 may await a text message or other communication from a user to invoke the components of the virtual assistant module 110);
determining a request for the intelligent personal assistant service in the one-or two-way communications (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication);
generating a result by the intelligent personal assistant service, the result being responsive to the request (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], The response module 126 then uses this identification to determine a geographical location at which to check the temperature (i.e., the location of the user 102(1)), checks the forecast for the following day at that location and, at 128(3), outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees");
providing the result to any of the first party and the second party (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: The response module 126 then uses this identification to determine a geographical location at which to check the temperature (i.e., the location of the user 102(1)), checks the forecast for the following day at that location and, at 128(3), outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees");
receiving a second predetermined action from any of the first party and the second party (Lemay: [00275]-[0278], [0285], [0291]-0295], and FIG. 11-12: responsive to detecting user selection of cancel affordance 1108, device 1100 reports to the user that the virtual assistant session has ended by replacing virtual assistant indication 1106 with a non-virtual assistant user interface. In the illustrated example, device 1100 displays digital clock face 1110); and
returning the intelligent personal assistant service to the monitoring state based on the second predetermined action (Lemay: [00275]-[0278], [0285], [0291]-0295], and FIG. 11-12: even as device 1100 indicates to the user that the virtual assistant session has ended, its microphone continues to sample audio input for the user's spoken instructions for some time. In some embodiments, the on-going audio sampling occurs for a predetermined amount of time (e.g., eight seconds)).

As to claim 18, Typrin and Lemay disclose the limitations of claim 17 further comprising the method according to claim 17, wherein the audio stream is obtained from a voice call between a called party and a calling party (Typrin: [0008]-[0010], [0015]-[0016], [0019], and FIG. 1-4: After establishing the voice communication, or as part of establishing this communication, the techniques may join another computing device to the voice communication, namely a computing device that hosts a virtual assistant for performing tasks for one or both users. For instance, the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication).

As to claim 19, Typrin and Lemay disclose the limitations of claim 17 further comprising the method according to claim 17, further comprising determining when the audio stream has terminated (Lemay: [00275]-[0278], [0285], [0291]-[0295], [0355] and FIG. 11-12: responsive to the instruction to cease sampling of audio input, the device provides an output acknowledgement. The acknowledgement reports to the user that the virtual assistant has been canceled, for example. In some embodiments, the acknowledgement involves one or more of a haptic, audio, and visual output. In some embodiments, the acknowledgement involves turning the display off).

As to claim 20, Typrin and Lemay disclose the limitations of claim 17 further comprising the method according to claim 17, wherein the first predetermined action and the second predetermined action (Typrin: [0010], [0021], [0023], [0031], and FIG. 1-4 and Lemay: [00275]-[0278], [0285], [0291]-[0295], [0355] and FIG. 11-12: responsive to the instruction to cease sampling of audio input, the device provides an output acknowledgement. The acknowledgement reports to the user that the virtual assistant has been canceled, for example. In some embodiments, the acknowledgement involves one or more of a haptic, audio, and visual output. In some embodiments, the acknowledgement involves turning the display off; it would has been obvious to implement one of known method for providing a trigger input as a wake word, a key sequence, or a combination thereof ) comprise any of a wake word, a key sequence, or a combination thereof (Typrin: [0010], [0021], [0023], [0031], and FIG. 1-4: After joining the virtual assistant to a voice communication, one or both of the users on the voice communication may invoke the virtual assistant when the respective user desires the assistance of the virtual assistant. A user may invoke the assistant in a number of ways. For instance, a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command).

Claims 5-6, 9,  11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Lemay et al. (Lemay – US 2016/0260436 A1) and further in view of Fritz et al. (Fritz – US 2018/0182380 A1).

As to claim 5, Typrin and Lemay disclose the limitations of claim 1 except for the claimed limitations of the cloud computing service according to claim 1, wherein the first predetermined action or the second predetermined action comprise a wake gesture, the intelligent personal assistant service being configured to: receive images from a camera associated with an on premise device; and determine the wake gesture.

However, it has been known in the art of voice automatic services to implement the first predetermined action or the second predetermined action comprise a wake gesture, the intelligent personal assistant service being configured to: receive images from a camera associated with an on premise device; and determine the wake gesture, as suggested by Fritz, which discloses the first predetermined action or the second predetermined action comprise a wake gesture (Fritz: [0021], [0039], [0048], [0055] and FIG. 7 the Input/output interface 712: A camera might continually be recording to detect a wakeword or wake gesture, but since this can be very processor intensive the camera might operate in a low resolution or low color mode to attempt to detect specific motions or gestures), the intelligent personal assistant service being configured to: receive images from a camera associated with an on premise device (Fritz: [0055] and FIG. 7 the Input/output interface 712: the input portion of I/O interface 712 may correspond to any suitable mechanism for receiving inputs from a user of voice-enabled communications device 102. For example, a camera, keyboard, mouse, joystick, or external controller may be used as an input mechanism for I/O interface 712); and determine the wake gesture (Fritz: [0021], [0039], [0048], [0055] and FIG. 7 the Input/output interface 712: A camera might continually be recording to detect a wakeword or wake gesture, but since this can 
Therefore, in view of teachings by Typrin, Lemay, and Fritz, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the in-call virtual assistant of Typrin and Lemay to include the first predetermined action or the second predetermined action comprise a wake gesture, the intelligent personal assistant service being configured to: receive images from a camera associated with an on premise device; and determine the wake gesture, as suggested by Fritz. The motivation for this is to implement a known alternative device in order to active an automatic service device.

As to claim 6, Typrin, Lemay, and Fritz disclose the limitations of claim 1 further comprising the cloud computing service according to claim 1, further comprising an on premise device (Fritz: FIG. 1 the voice-enabled communications device 102) that facilitates the audio stream (Fritz: [0017], [0021], FIG. 1-3: a system 300 including a speech processing service 106 that can be utilized to process such audio data in accordance with various embodiments. The speech processing service 106 can be implemented using various hardware and software components, such as is described in more detail with respect to FIGS. 7 and 8. For example, that is received by the cloud computing service (Fritz: [0027], FIG. 1-3, and FIG. 7-8 the speech processing service 106: the speech processing service 106 is provided by one more virtual machines implemented in a hosted computing environment. The hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices. A hosted computing environment may also be referred to as a cloud computing environment).

As to claim 9, Typrin, Lemay, and Fritz discloses all the system limitations as claimed that mirrors the method steps in claim 1 and 6; thus, claim 9 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 6, and the details are as followings:
a system, comprising:
an on premise device (Fritz: FIG. 1 the voice-enabled communications device 102)  configured facilitate an audio stream between a first party and a second party (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: Techniques for providing virtual assistants to assist users during a voice communication between the users. For instance, a first user operating a device may establish a voice communication with respective devices of one Fritz: [0017], [0021], FIG. 1-3: a system 300 including a speech processing service 106 that can be utilized to process such audio data in accordance with various embodiments. The speech processing service 106 can be implemented using various hardware and software components, such as is described in more detail with respect to FIGS. 7 and 8. For example, components of the search processing service 106 are illustrated and described in more detail in the environment 700 of FIG. 7, which includes components such as automatic speech recognition 108, natural language understanding 110, text-to-speech 764, and various applications 762, among other such options. In this example, the system shows example data flows between a speech processing service 106, an action service 116, and a voice communications device 102 across at least one network 104 and Fritz: [0027], FIG. 1-3, and FIG. 7-8 the speech processing service 106: the speech processing service 106 is provided by one more virtual machines implemented in a hosted computing environment. The hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices. A hosted computing environment may also be referred to as a cloud computing environment); and
at least compute and storage capabilities to service at least one cloud resource customer (Typrin: [0020] and FIG. 1: Common expressions associated for these remote computing resources 108 include "on-demand computing", "software as a service (SaaS)", "platform computing", "network-accessible platform", "cloud services", "data centers", and so forth), wherein the compute and storage capabilities are configured to provide an intelligent personal assistant service to the at least one cloud resource customer (Typrin: [0008]-[0010], [0015]-[0016], [0019]-[0020], and FIG. 1-4: After establishing the voice communication, or as part of establishing this communication, the techniques may join another computing device to the voice communication, namely a computing device that hosts a virtual assistant for performing tasks for one or both users. For instance, the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication), the intelligent personal assistant service being configured to:
operate in a monitoring state to actively monitor for a first predetermined action in the audio stream (Typrin: [0010], [0021], [0023], [0031], and FIG. 1-4: After joining the virtual assistant to a voice communication, one or both of the users on the voice communication may invoke the virtual assistant when the respective user desires the assistance of the virtual assistant. A user may invoke the assistant in a number of ways. For instance, a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command);
identify the first predetermined action from the audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command);
establish one-or two-way communications with any of the first party or the second party in response to the first predetermined action (Typrin: [0008]-[0010], [0015]-[0016], [0020]-[0023], [0030]-[0031], and FIG. 1-4: the invocation module 120 may seek to identify a predefined utterance spoken by one or both of the users and, upon identifying this predefined utterance, may invoke the speech-recognition engine 122. In other examples, the invocation module 120 may await a text message or other communication from a user to invoke the components of the virtual assistant module 110);
determine a request for the intelligent personal assistant service in the one-or two-way communications (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication);
generate a result by the intelligent personal assistant service, the result being responsive to the request (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: The response module 126 then uses this identification to determine a geographical location at which to check the temperature (i.e., the location of the user 102(1)), checks the forecast for the following day at that location and, at 128(3), outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees");
provide the result to any of the first party and the second party (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: The response module 126 then uses this identification to determine a geographical location at which to check the temperature (i.e., the location of the user 102(1)), checks the forecast for the following day at that location and, at 128(3), outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees") using the one-or two-way communications (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication):
receive a second predetermined action from any of the first party and the second party (Lemay: [00275]-[0278], [0285], [0291]-0295], and FIG. 11-12: responsive to detecting user selection of cancel affordance 1108, device 1100 reports to the user that the virtual assistant session has ended by replacing virtual assistant indication 1106 with a non-virtual assistant user interface. In the illustrated example, device 1100 displays digital clock face 1110); and
return the intelligent personal assistant service to the monitoring state based on the second predetermined action (Lemay: [00275]-[0278], [0285], [0291]-0295], and FIG. 11-12: even as device 1100 indicates to the user that the virtual assistant session has ended, its .

As to claim 11, Typrin, Lemay, and Fritz disclose the limitations of claim 9 further comprising the system according to claim 9, wherein the identifier is at least one of a telephone number and a user identification (Typrin: [0010], [0012], [0014], [0021], [0029], and FIG. 1-4: while FIG. 1 illustrates that the computing resources 108 and the respective client devices 104 are associated with telephone numbers, these devices may be associated with and reachable at an array of other endpoint identifiers, such as uniform resources identifiers (URIs), VoIP endpoint identifiers, session initiation protocol (SIP) identifiers, or the like).

As to claim 12, Typrin, Lemay, and Fritz disclose the limitations of claim 9 further comprising the system according to claim 9, wherein the first predetermined action is a predetermined word for activating the intelligent personal assistant service (Typrin: [0010], [0021], [0023], [0031], and FIG. 1-4: After joining the virtual assistant to a voice communication, one or both of the users on the voice communication may invoke the virtual assistant when the respective user desires the assistance of the virtual assistant. A user may invoke the assistant in a number of ways. For instance, a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command).

As to claim 13, Typrin, Lemay, and Fritz disclose the limitations of claim 9 further comprising the system according to claim 9, wherein the audio stream is provisioned over at least one of a wired data network and a wireless data network (Typrin: [0018], [0020], [0024], and FIG. 1-4 the network 106: The network 106, meanwhile, may comprise any one or a combination of wired or wireless networks for providing voice data between the user devices. For instance, the network 106 may comprise a PSTN, a VoIP network, or the like).

As to claim 16, Typrin, Lemay, and Fritz disclose the limitations of claim 9 further comprising the system according to claim 9, wherein the intelligent personal assistant service creates at least one of a to-do list item, shopping list item, text message, email message, and calendar event in response to the request (Typrin: [0009], [0015], [0035], and FIG. 1-4: the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication).

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Lemay et al. (Lemay – US 2016/0260436 A1) and Fritz et al. (Fritz – US 2018/0182380 A1) and further in view of Van Os et al. (Van Os – US 2014/0273979 A1).

As to claim 7, Typrin, Lemay, and Fritz disclose the limitations of claim 6 except for the claimed limitations of the cloud computing service according to claim 6, wherein the on premise device is any of a telephone handset, a speaker phone, a telephone headset, and a telephone base station.
However,  it has been known in the art of intelligent personal assistant to implement wherein the on premise device is any of a telephone handset, a speaker phone, a telephone headset, and a telephone base station,  as suggested by Van Os, which discloses wherein the on premise device is any of a telephone handset, a speaker phone (Van Os: [0089]-[0090] and FIG. 5), a telephone headset, and a telephone base station (Van Os: [0024]-[0026], [0073], [0080], [0084], and FIG. 5: the communication devices 110 and 120 can be or be implemented as software in a mobile phone, personal digital assistant, portable computer, desktop computer, or other electronic communication device; thus, it is reasonable/obvious to implement the appliance device is at least one of a telephone handset, a speaker phone, a telephone headset, and a telephone base station, as desired, as known alternative devices of electronic devices for communication devices).
Therefore, in view of teachings by Typrin, Lemay, Fritz, and Van Os it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the in-call virtual assistant of Typrin, Lemay, and Fritz to include wherein the on premise device is any of a telephone handset, a speaker phone, a telephone headset, and a telephone base station, as suggested by Van Os. The motivation for this is to incorporate an intelligent personal assistant into one of known alternative devices. 

As to claim 8, Typrin, Lemay, Fritz, and Van Os disclose the limitations of claim 7 further comprising the cloud computing service according to claim 7, wherein the voice call is at least one of a Voice over Internet Protocol (VoIP) call over a data network, Internet endpoint communications, and a Plain Old Telephone Service (POTS) call (Typrin: [0008], [0018], [0021], and FIG. 1-4: the first user may utilize her device to place a telephone call or other voice communication to the device of the second user. This communication may be initiated via a public switched telephone network (PSTN), a cellular network, a voice-over-internet-protocol (VOIP) network, or the like).

As to claim 10, Typrin, Lemay, Fritz, and Van Os disclose the limitations of claim 9 further comprising the system according to claim 9, wherein on premise device (Van Os: [0024]-[0026], [0073], [0080], [0084], and FIG. 5) is configured to
determine an identifier for a called party (Typrin: [0010], [0012], [0014], [0021], [0029], and FIG. 1-4: while FIG. 1 illustrates that the computing resources 108 and the respective client devices 104 are associated with telephone numbers, these devices may be associated with and reachable at an array of other endpoint identifiers, such as uniform resources identifiers (URIs), VoIP endpoint identifiers, session initiation protocol (SIP) identifiers, or the like); and
initiate a voice call using the received identifier, the voice call being used to create the audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: Techniques for providing virtual assistants to assist users during a voice communication between the users. For instance, a first user operating a device may establish a voice communication with respective devices of one or more additional users, such as with a device of Van Os: Abstract, [0052], [0058], [0061], [0074], and [0081]); and 
terminate the voice call (Van Os: [0098]: the user interface 600 displays a transcript 610 of a conversation, e.g., the example conversation described above with respect to FIG. 2, that is currently occurring between the user of communication device 620 and another user "Dad", as indicated by the label "Dad" and a user interface element " End Call" configured to end the communication session).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Lemay et al. (Lemay – US 2016/0260436 A1) and Fritz et al. (Fritz – US 2018/0182380 A1) and further in view of Jang et al. (Jang – US 2013/0024197 A1).

As to claim 14, Typrin, Lemay, and Fritz disclose the limitations of claim 9 except for the claimed limitations of the system according to claim 9, wherein the request is for real-time information including at least one of weather, traffic, currency exchange rate, score of a sporting event, and news.
However, it has been known in the art of voice command to implement the request is for real-time information including at least one of weather, traffic, currency exchange rate, score of a sporting event, and news, as suggested by Jang, which discloses the request is for real-time information including at least one of weather, traffic, currency exchange rate, score of a sporting event, and news (Jang: Abstract, [0106], [0126], [0133], [0145], [0177], and FIG. 10: with reference to FIG. 10, when a voice command input by the user is "Web+unlimited challenge" or "Internet+unlimited challenge", the controller 180 may access a Web server 200 through a certain network 30, search for "unlimited challenge" by using the Internet as a source, and provide searched content to the display unit 151. In this case, the searched content may be a Web page screen image (WC) corresponding to the search keyword, and when a voice command is performed on the Web page screen image, a function corresponding to the voice command may be executed).
Therefore, in view of teachings by Typrin, Lemay, Fritz, and Jang, it would have been obvious to one of the ordinary skill in the art before the effective filing date of claimed invention to implement in the telephone conversation method of Typrin, Lemay, and Fritz, to include the request is for real-time information including at least one of weather, traffic, currency exchange rate, score of a sporting event, and news, as suggested by Jang. The motivation for this is to provide additional information to a user using a voice request.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Lemay et al. (Lemay – US 2016/0260436 A1) and Fritz et al. (Fritz – US 2018/0182380 A1) and further in view of Okamoto et al. (Okamoto – US 2014/0156279 A1).

As to claim 15, Typrin, Lemay, and Fritz disclose the limitations of claim 9 except for the claimed limitations of the system according to claim 9, wherein the request searches at least one of a calendar of the called party, a calendar of the calling party, an email account of the called party, an email account of the calling party, Wikipedia articles, IMDb, television schedule, movie show times, theater show times, and restaurant hours.
However, it has been known in the art of voice command to implement the request searches at least one of a calendar of the called party, a calendar of the calling party, an email account of the called party, an email account of the calling party, Wikipedia articles, IMDb, television schedule, movie show times, theater show times, and restaurant hours, as suggested by Okamoto, which discloses the request searches at least one of a calendar of the called party, a calendar of the calling party, an email account of the called party, an email account of the calling party, Wikipedia articles, IMDb, television schedule (Okamoto: [0042], [0044], [0047], and FIG. 5-17), movie show times, theater show times (Okamoto: [0042], [0044], [0047], and FIG. 5-17), and restaurant hours.
Therefore, in view of teachings by Typrin, Lemay, Fritz, and Okamoto, it would have been obvious to one of the ordinary skill in the art before the effective filing date of claimed invention to implement in the telephone conversation method of Typrin, Lemay, and Fritz, to include the request searches at least one of a calendar of the called party, a calendar of the calling party, an email account of the called party, an email account of the calling party, Wikipedia articles, IMDb, television schedule, movie show times, theater show times, and restaurant hours, as suggested by Okamoto. The motivation for this is to implement a known alternative method for providing a search content in response to a voice input.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Beguin et al., US 2015/0242932 A1, discloses delivery service system.
Jernigan et al., US 2018/0365026 A1, discloses systems, devices, and methods for providing improved virtual assistants using state-based artificial intelligence.
Devaraj et al., US 2018/0182389 A1, discloses messaging from a shared device. 
Christensen et al. discloses Voice-enabled IT transformation the new voice technologies. 
Das et al. discloses an automated speech-language therapy tool with interactive virtual agent and peer-to-peer feedback. 
Iannizzotto et al. discloses A Vision and Speech Enabled, Customizable, Virtual Assistant for Smart Environments. 
IP discloses increased usability with virtual assistants by storing original audio when confidence is below a threshold level. 
Lisa Michaud discloses Observations of a New Chatbot Drawing Conclusions from Early Interactions with Users. 
Rogoff et al. discloses Voice activated GUI-the next user interface. 
Zhang et al. discloses Dangerous Skills Understanding and Mitigating Security Risks of Voice-Controlled Third-Party Functions on Virtual Personal Assistant Systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684